DETAILED ACTION
Status of the Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to a Request for Continued Examination dated September 16, 2021.  Claims 2-3, 7-9, 12-14 and 16 are cancelled.  Claims 1, 4-6, 10-11, 15 and 17 are pending.  All pending claims are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Allowable Subject Matter
Claims 1, 4-6, 10-11, 15 and 17 are pending.  
Claims 1, 4-6, 10-11, 15 and 17 are allowed
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Mendelovich, USP Pub. No. 20060208065 discloses a compilation credit card (Mendelovich, Fig. 8) and Kulcsar, USP Pub No. 2005/0097039 discloses completing of single universal card transactions based on predefined criteria (Kulcsar, paras. 0063-0070, see also paras 0047-0048, 0056).  Further, Akella et al, USP Pub. No. 2009/0119204 discloses accessing information of multiple cards via a Akella, Abstract) whereby the selection of which card/account to apply to a transaction is dependent on the client’s classification of card factors whereby the consumer ranks the most important factors in credit, debit, phone and discount card usage (Akella, paras. 0037-0039). Moreover, Akella discloses factors that may be tied to the type of financial transaction for example at a doctor’s office or a particular retailer (Akella, para. 0039).   Kemper, USP Pub. No. 20030172040 discloses charging a transaction to an account based on the geographic location and Hopkins, USP.  No. 8117100 discloses allocation of billing in an aggregated billing statement 
Regarding independent claims 1 and 17, Mendelovich,  taken either individually or in combination with other prior art of record fails to teach: 
A method, comprising:
providing a non-programmable relationship presentment card to a customer having a plurality of financial institution transaction accounts, the relationship presentment card having a relationship identifier unique to the customer that remains with the customer throughout a lifetime of the customer’s relationship with the financial institution, and the relationship presentment card storing only the unique relationship identifier and storing no data for any of said customer's plurality of financial institution transaction accounts;
linking, by a financial institution platform computer having a processor coupled to memory, the unique relationship identifier of the non-programmable relationship presentment card that remains with the customer throughout the lifetime of the customer’s relationship with the financial institution to said plurality of the customer's transaction accounts with the financial institution for all transactions via a determination made exclusively by the customer in advance at the time the relationship presentment card is linked based exclusively on transaction data comprising at least one of a merchant category or an industry category for each transaction and without a determination at any time of customer-preferred benefits or customer-ranked preferred benefits, for all transactions with the relationship presentment card, to which one of the plurality of customer's linked accounts to post each transaction with the relationship presentment card, wherein the financial institution and the customer are two different entities, said unique relationship identifier of the non-programmable relationship presentment card remaining with the customer throughout the lifetime of the customer’s relationship with the financial institution regardless of changes or modifications in any of said plurality of the customer’s linked transaction accounts with the financial institution;

identifying, by the financial institution platform computer, a particular account of the customer with the financial institution to which the unique relationship identifier is linked and to which the transaction should be posted based on a total dollar amount of the transaction without requiring a selection by the customer at the time of the transaction of the particular financial institution account to which the transaction should be posted; 
posting, by the financial institution platform computer, a rewired in connection with the transaction exclusively to a rewards account associated with the non-programmable relationship presentment card and not to the same financial institution account of the customer
posting but the financial institution platform computer, a reward in connection with the transaction exclusively to a rewards account associated with the non-programmable relationship presentment card and not to the same financial institution account of the customer to which the transaction with the customer’s relationship presentment card is posted; and
communicating, by the financial institution platform computer, a statement to the customer, the statement comprising an invoice for the identified financial institution account and an invoice for transaction with the identified financial institution account and an invoice for transactions with each of the plurality of financial institution transaction accounts.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696